                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:20-CV-137-FDW-DCK

 ANITA MOSS, on behalf of herself and              )
 others similarly situated,                        )
                                                   )
                    Plaintiff,                     )
                                                   )
        v.                                         )         ORDER
                                                   )
 SENIOR CARE CAROLINAS, PLLC;                      )
 INNOVATIVE HEALTHCARE                             )
 MANAGEMENT, LLC; and                              )
 MELISSA LYNCH,                                    )
                                                   )
                  Defendants.                      )
                                                   )

       THIS MATTER IS BEFORE THE COURT on “Defendants’ Motion For Extension Of

Time To Answer Or Otherwise Respond To Plaintiff’s Complaint” (Document No. 3) filed March

24, 2020. This matter has been referred to the undersigned Magistrate Judge pursuant to 28 U.S.C

§636(b) and immediate review is appropriate. Having carefully considered the motion, the record,

and the applicable authority, the undersigned will grant the motion.

       This matter is governed by the “Standing Order Governing Civil Case Management Before

the Honorable Judge Frank D. Whitney.” (3:07-MC-047-FDW, Document No. 2). As such the

“Initial Scheduling Order,” issued in this case on March 4, 2020, provides in pertinent part:

               Extensions of time to serve pleadings shall not be granted except by
               leave of court for good cause shown (consent of opposing counsel
               alone is not sufficient). Absent extraordinary circumstances, no
               party shall receive more than one extension of time to serve a
               pleading, with any such extension being no more than twenty (20)
               days in duration.
               …

(3:07-MC-047-FDW, Document No. 2) (emphasis added).




       Case 3:20-cv-00137-FDW-DCK Document 4 Filed 03/25/20 Page 1 of 2
       IT IS, THEREFORE, ORDERED that “Defendants’ Motion For Extension Of Time To

Answer Or Otherwise Respond To Plaintiff’s Complaint” (Document No. 3) is GRANTED.

Defendants shall file an answer or otherwise respond to Plaintiff’s Complaint on or before April

28, 2020.
                                     Signed: March 25, 2020




                                                2
      Case 3:20-cv-00137-FDW-DCK Document 4 Filed 03/25/20 Page 2 of 2
